



COURT OF APPEAL FOR ONTARIO

CITATION:
Hawaldar v. Solomon, 2012
    ONCA 555

DATE: 20120824

DOCKET: C53154

Goudge, Gillese and Armstrong JJ.A.

BETWEEN

Halima Hawaldar

Plaintiff (Respondent)

and

Roy Solomon, also known as Roy Soloman, and
    Atlantic Financial Inc.

Defendants (Appellants)

Ronald G. Chapman, for the appellants

Harvey J. Ash, for the respondent

Heard: August 23, 2012

On appeal from the judgment of Justice Peter Lauwers of
    the Superior Court of Justice, dated December 30, 2010.

APPEAL BOOK ENDORSEMENT

[1]

At the opening of the appeal, the appellant abandoned his argument
    concerning the condominium.

[2]

In our view, there was ample evidence to support the trial judges
    findings that the investment of the respondents money was to be safe and that
    where it was invested was unsafe. Nor do we see this to be a corporate veil
    case. The trial judge held the personal appellant liable on the basis of the
    direct relationship he found to exist between that appellant and the
    respondent. There was a firm evidentiary foundation for the finding and we
    would not interfere with it.

[3]

Appeal dismissed. Costs to the respondent fixed at $9,700 in total.


